                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

    UNITED STATES OF AMERICA                                :   DOCKET NO. 6:18-185-1


    VS.                                                     :   JUDGE ZAINEY


    DERRICK FELTON (01)                                     :   MAGISTRATE JUDGE HANNA


                                       RULING AND REASONS

          Before the Court is a “Motion in Limine” (Rec. 93). Defendant Derrick Felton

moves for an order to instruct the attorney for the government and his/her

representatives and witnesses to refrain from making any direct or indirect reference

whatsoever at trial, of any other extraneous crimes or misconduct by the accused or

other defense witnesses until the Court holds a hearing outside the presence of the

jury. The purpose of the hearing would be to determine if the testimony is admissible:

(1) for impeachment purposes pursuant to Federal Rules of Evidence Rule 609; (2) as

an exception to Rule 404(b); or (3) pursuant to Rule 403.

          In response, the government informs the Court that it intends to introduce

Felton’s two (2) prior felony drug convictions pursuant to Federal Rules of Evidence

404(b), and/or if the defendant testifies, pursuant to Rule 609. Attached to the

government’s response are minutes that reflect Felton’s two (2) felony convictions as

follows: (1) Possession of Cocaine with Intent to Distribute; 1 and (2) Possession with




1
 On August 21, 2000, Defendant was sentenced to five (5) years hard labor confinement with three (3) years
suspended.

                                                        1
Intent to Distribute Schedule II Controlled Dangerous Substances. 2 The government

requests that the Court allow the introduction of the two prior convictions both

pursuant to Rule 404(b) and if the defendant chooses to testify, pursuant to Rule 609.

The Instant Indictment

        Felton was indicted along with two other individuals for multiple drug

trafficking crimes including conspiracy to distribute and possess with intent to

distribute methamphetamine. The facts that led to the indictment involved three (3)

suspicious packages that were shipped from Los Angeles, California to Lafayette,

Louisiana.       A United States Postal Service employee observed the suspicious

packages and contacted law enforcement.                      After an alert was made by a drug

detection K-9, a search warrant was obtained and executed.

        The three (3) packages contained approximately eighteen pounds of

methamphetamine. Felton’s fingerprints were on cooking pans found inside the

packages. After further investigation, law enforcement was able to determine

through financial records that Felton had been in Los Angeles, California during the

time of the shipment. The investigation further revealed that Felton’s IP address was

used to check on the progress of the packages.

Rule 404(b)

        Rule 404(b) of the Federal Rules of Evidence provides the following:

        (b) Crimes, Wrongs, or Other Acts.

                 (1) Prohibited Uses. Evidence of a crime, wrong, or other
                 act is not admissible to prove a person’s character in order

2
  On April 28, 2003, Defendant was sentenced to twenty years hard labor confinement. The government seeks only
to introduce evidence of the convictions Felton received, but not the sentences. (Rec. #107, p. 2, fn. 1.).

                                                       2
                 to show that on a particular occasion the person acted in
                 accordance with the character.

                 (2) Permitted Uses; Notice in a Criminal Case. This
                 evidence is admissible for another purpose, such as proving
                 motive, opportunity, intent, preparation, plan, knowledge,
                 identity, absence of mistake, or lack of accident. On
                 request by a defendant in a criminal case, the prosecutor
                 must:

                         (A) provide reasonable notice of the general nature
                 of any such evidence that the prosecutor intends to offer at
                 trial; and

                        (B) do so before trial - - or during trial if the court,
                 for good cause, excuses lack of pretrial notice.

        In cases in which the defendant is charged in a drug conspiracy, the mere entry

of a not guilty plea raises the issue of intent to justify the admissibility of extrinsic

offense evidence. 3 The government argues that because Felton has plead not guilty

to the conspiracy to distribute drugs, the past felony convictions are admissible to

establish intent and knowledge. To be admissible, extrinsic offense evidence must be

“relevant to an issue other than the defendant’s character.” 4

        The standard used in the relevancy inquiry is whether the evidence has “any

tendency to make the existence of any fact that is of consequence to the determination

of the action more or less probable than it would be without the evidence.” 5 The

evidence must possess “probative value that is not substantially outweighed by its

undue prejudice.” 6 The balancing of probative value and unfair prejudice requires “a



3
  United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996).
4
  United States v. Crawley, 533 F.3d 349, 353-54 (5th Cir.) cert. denied, 555 U.S. 1007, 129 S.Ct. 522 (2008); See
United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc).
5
  Id. (quoting FED. R. EVID. 401).
6
  Crawley, 533 F.3d at 354 (quoting FED. R. EVID. 403).

                                                         3
commonsense assessment of all the circumstances surrounding the extrinsic

offense.” 7 “The probative value of the evidence, the [g]overnment’s need for the

evidence on the issue of intent, and the court’s limiting instructions are all relevant.” 8

The Fifth Circuit has found that proof of prior drug activities is typically more

probative than prejudicial. 9 “[T]he amount of time that has passed since the previous

conviction is not determinative.” 10

         The government acknowledges that its evidence to prove Felton’s guilt is

primarily circumstantial, and the evidence it moves to introduce is extremely

probative of Felton’s knowledge of the contents of the packages as well as his intent

to distribute the methamphetamine to others. Furthermore, the government has

cited cases that have upheld admission of evidence pursuant to Rule 404(b) where the

time-period in between the prior convictions and the offense was as long as fifteen

(15) and eighteen (18) years. 11

         Felton’s prior convictions were in 2000 and 2003. The last conviction resulted

in a sentence of twenty (20) years of imprisonment and a February 4, 2015 release

date. Thus, the government argues that Felton’s prior convictions are not so remote

as to negate their relevance and admissibility pursuant to 404(b).

         The Court finds that because Felton has plead not guilty to the indictment,



7
  Beechum, 582 F.2d at 914.
8
  United States v. Booker, 334 F.3d 406, 411 (5th Cir 2003).
9
  United States v. Harris, 932 F.2d 1532, 1534 (5th Cir. 1991); citing United States v. Stephenson, 887 F.2d 57, 59
(5th Cir. 1989), cert. denied, 493 U.S. 1086, 110 S.Ct. 1151 (1990); United States v. Henthorn, 815 F.2d 304, 308
(5th Cir. 1987).
10
   U.S. v. Arnold, 467 F.3d 880, 885 (5th Cir. 2006).
11
   See United States v. Hernandez-Guevara, 162 F.3d 863 (5th Cir. 1998); United States v. Chavez, 119 F.3d 342
(5th Cir. 1997).

                                                          4
intent and knowledge are at issue. Thus, extrinsic evidence is relevant because it will

lessen the likelihood that Felton was without knowledge of the charged offense.

Furthermore, Felton’s drug convictions are probative of the fact that he had the

requisite intent and knowledge to participate in a drug trafficking operation.

However, the Court finds that the 2000 conviction for possession of cocaine is too

remote, and thus will be excluded except for impeachment purposes as discussed

below. Finally, this Court can instruct the jury regarding the limited purpose for

which it can consider the evidence.

Rule 609

           Federal Rules of Evidence Rule 609(a)(1)(B) requires the admission of the prior

conviction if the witness is the defendant and if the probative value of the evidence

outweighs its prejudicial affect to that defendant. However, Rule 609(b) limits the use

of evidence if more than ten (10) years have passed since the witness’s conviction or

release from confinement for it, whichever is later. Evidence of the conviction will be

admissible only if

                    (1) its probative value, supported by specific facts and
                    circumstances, substantially outweighs its prejudicial
                    effect; and

                    (2) the proponent gives an adverse party reasonable
                    written notice of the intent to use it so that the party has a
                    fair opportunity to contest its use. 12


           If the Court denies the admission of the prior convictions pursuant to Rule

404(b) and Felton decides to testify, the government requests that the Court


12
     Fed. R. Evid. 609(b).

                                                  5
determine if the evidence is admissible as impeachment evidence. That

determination must be made after Felton has testified on direct examination

primarily because the probative value of the prior convictions to impeach the

defendant is, in part, tied to his testimony. 13

           The Court takes notice of the government’s intent to introduce Felton’s prior

convictions as impeachment evidence if Felton chooses to testify. Accordingly, we will

make that determination at the trial of the matter should it become necessary.

Admissibility of Witnesses’ Prior Convictions Pursuant to Rule 609

           The government does not oppose Felton’s request that it inform the Court of

its intent to impeach defense witnesses using prior convictions pursuant to Rule 609

or other extraneous crimes or misconduct, prior to their use during cross examination.

Also, the government does not oppose Felton’s request that no third party testify

about the defendant’s other criminal activity absent a ruling admitting the evidence.

Accordingly, it is

           ORDERED that the Motion in Limine (Rec. #93) filed by defendant Derrick

Felton is GRANTED in part and DENIED in part. The motion is DENIED to the

extent that Felton seeks to exclude extrinsic evidence of Felton’s prior 2003 felony

drug trafficking conviction for Possession with Intent to Distribute Schedule II

Controlled Dangerous Substances pursuant to Federal Rule of Evidence 404(b); the

motion is GRANTED to the extent that the 2000 conviction for Possession of Caocaine

with Intent to Distribute will be excluded, but will be allowed for purposes of



13
     United States v. Turner, 960 F.2d 461, 465 (5th Cir. 1992).

                                                            6
impeachment. The motion is DENIED as to Felton’s request to exclude extrinsic

evidence regarding his two prior felony convictions if he chooses to testify; that

determination will be made after Felton testifies, if he so chooses, upon proper motion

by the government. The motion is GRANTED as to Felton’s request that the

government inform the Court of its intent to impeach defense witnesses with prior

convictions pursuant to Federal Rule of Evidence Rule 609 prior to their use during

cross examination, and that no third party shall testify about Felton’s other criminal

activity absent a ruling admitting the evidence.

      IT IS FURTHER ORDERED that counsel will propose an admonition and jury

charge with respect to the Rule 404(b) evidence admitted at trial.

      THUS DONE AND SIGNED on this 15th day of February 2019.



                                              ____________________________________
                                              JAY C. ZAINEY
                                              UNITED STATES DISTRICT JUDGE




                                          7
